Citation Nr: 1129169	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  99-02 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for emphysema, claimed as due to in-service herbicide exposure.

2.  Entitlement to service connection for joint aches, claimed as due to in-service herbicide exposure or treatment for rabies. 


REPRESENTATION

Appellant represented by:	James A. Endicott, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to July 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Veteran testified at a Travel Board hearing held at the RO before a Veterans Law Judge in September 2003.  A transcript of that proceeding is of record and has been associated with the claims file.  The Veteran was later notified that the Veterans Law Judge who conducted the hearing was no longer employed with the Board.  The Veteran was afforded the opportunity to testify at another hearing, but did not respond within 30 days as requested.  Therefore, the Board may continue with the Veteran's appeal.  

This case was previously before the Board in May 2010, on which occasion the Board remanded the issues current on appeal for further development.  In that decision the Board granted entitlement to service connection for asthma.  The grant of service connection for that condition is a complete grant of the benefit sought, and, therefore, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the claims file reflects that further RO action is warranted on the Veteran's claims of entitlement to service connection for emphysema and joint aches, even though such will, regrettably, further delay an appellate decision on those issues. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for emphysema and joint aches.  Although it regrets further delaying an appellate determination on these issues the Board finds that additional development is necessary with respect to those claims.  Accordingly, further appellate consideration will be deferred and this matter is remanded to the RO/AMC for further action as described below.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Initially, the Board notes that the Veteran has been granted entitlement to service connection for several conditions, including posttraumatic stress disorder, asthma, a low back disorder, a right elbow disorder, a left knee disorder and a right ankle sprain.  The Veteran has been in receipt of a 100 percent disability rating effective since April 24, 1995.  The Veteran first claimed entitlement to service connection for emphysema and aching joints in January 1995.  A September 1997 rating decision denied entitlement to service connection for those conditions.  The Veteran submitted a Notice of Disagreement (NOD) in September 1998.  The RO issued a Statement of the Case (SOC) in December 1998 and the Veteran filed a Substantive Appeal (VA Form 9) in January 1999.  The Veteran's claim first came before the Board in April 2004, at which time the Board remanded the claims for further development.  The Board subsequently remanded the Veteran's claims in March 2007, June 2008 and May 2010.  

As a result of these remands the Veteran has been afforded several VA examinations in support of his claims.  The Board notes that the reports from these examinations have addressed several issues, but that none of the examination reports of record have adequate addressed the Veteran's assertions that he has emphysema and aching joints as a result of exposure to herbicide agents.  Accordingly, those examinations are not adequate for rating purposes.  The claims file does contain a September 1995 Agent Orange examination, but that report does not contain a medical opinion specifically addressing the Veteran's claimed emphysema and aching joints.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  

The extent to which the Veteran's emphysema or aching joints may be due to herbicide exposure in service is still unclear.  In light of that deficiency the Board finds that a new examination is necessary.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any VA treatment records from the Central Texas VA Medical Center dated after December 2008, as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the conditions at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should schedule the Veteran for an appropriate VA examination in support of his claims of entitlement to service connection for emphysema and aching joints.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and be reviewed by the examiner.  Following a thorough evaluation the examiner should indicate the precise nature and extent of the Veteran's claimed emphysema and aching joints.  The examiner is also asked to state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such diagnosed condition began during service or is otherwise due to or the result of service or any event or injury in service, including presumed exposure to herbicides.

A complete rationale for each opinion offered must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  Specifically, that rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  If the benefit sought is not granted the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


